 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT FOR THE
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
10 MELISSA GODSEY,                                     CASE NO. C19-1498 RSM
11                                 Plaintiff,          STIPULATED MOTION AND
                                                       ORDER TO EXTEND
12
     v.                                                DEFENDANTS’ TIME TO
13                                                     RESPOND TO THE COMPLAINT
     KATHLEEN HAWK SAWYER, et al.,
14
15                               Defendants.

16
17
18
              The parties, through their respective counsel, stipulate that Defendants’ time to
19
20 respond to the complaint shall be extended by thirty (30) days until December 19, 2019.
21 The parties are currently pursuing settlement, and if successful, settlement would resolve
22
   this matter and make the need for Defendant’s response to the answer unnecessary.
23
24            For good cause, the parties stipulate to extending Defendants’ time to respond to
25 the Complaint until December 19, 2019.
26
   //
27
28


      Stipulated Motion and Order for Extension                         UNITED STATES ATTORNEY
      C19-1498-RSM - 1                                                  700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1           DATED this 18th day of November, 2019.
 2
                                                 Respectfully submitted,
 3
 4
                                                 BRIAN T. MORAN
 5                                               United States Attorney
 6
                                                  /s/ Michelle R. Lambert
 7                                                MICHELLE R. LAMBERT,
                                                  NYS#4666657
 8
                                                  Assistant United States Attorney
 9                                                Western District of Washington
                                                  United States Attorney’s Office
10
                                                  1201 Pacific Avenue, Suite 700
11                                                Tacoma, Washington 98402
                                                  Phone:253-428-3800
12
                                                  E-mail: michelle.lambert@usdoj.gov
13                                                Attorneys for Respondents
14
15                                                /s/Lisa Nowlin__________________
                                                 Lisa Nowlin, WSBA No. 51512
16
                                                 ACLU of Washington Foundation
17                                               901 5th Avenue, Suite 630
                                                 Seattle, Washington 98164
18
                                                 Tel: (206) 624-2184
19                                               lnowlin@aclu-wa.org
                                                 Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28


     Stipulated Motion and Order for Extension                        UNITED STATES ATTORNEY
     C19-1498-RSM - 2                                                 700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1                                               ORDER
 2
             The parties having so stipulated, IT IS SO ORDERED the Defendants’ response to
 3
 4 the complaint is due on December 19, 2019.
 5
             Dated this 20th day of November 2019.
 6
 7
 8
                                                 A
                                                 RICARDO S. MARTINEZ
 9                                               CHIEF UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulated Motion and Order for Extension                    UNITED STATES ATTORNEY
     C19-1498-RSM - 3                                             700 STEWART STREET, SUITE 5220
                                                                    SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
